UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20429 FORM 10-QSB [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the Transition Period from to Commission File number 000-25267 Oconee Financial Corporation (Exact name of registrant as specified in its charter) Georgia 58-2442250 (State of Incorporation) (I.R.S. Employer Identification No.) 35 North Main Street Watkinsville, Georgia 30677 (Address of principal executive offices) (Zip Code) 706-769-6611 (Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 899,815 shares of Common Stock, par value $2.00, outstanding as of November 14, 2007. Transitional Small Business Disclosure Format (check one): Yeso No x OCONEE FINANCIAL CORPORATION AND SUBSIDIARY INDEX Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet (unaudited) at September 30, 2007 3 Consolidated Statements of Earnings (unaudited) for the Three Months and the Nine Months Ended September 30, 2007 and 2006 4 Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the Three Months and the Nine Months Ended September 30, 2007 and 2006 5 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2007 and 2006 6-7 Notes to Consolidated Financial Statements (unaudited) 8-9 Item 2. Management's Discussion and Analysis or Plan of Operations 10-13 Item 3. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 16 PART I.FINANCIAL INFORMATION Item 1.Financial Statements OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Balance Sheet September 30, 2007 (Unaudited) Assets Cash and due from banks, including reserve requirements of $25,000 $ 6,776,244 Federal funds sold 14,009,000 Cash and cash equivalents 20,785,244 Investment securities available for sale 98,406,569 Other investments 706,729 Mortgage loans held for sale 734,000 Loans, net of allowance for loan losses of $3,078,071 197,476,905 Premises and equipment, net 7,432,959 Accrued interest receivable and other assets 4,239,420 Total assets $ 329,791,826 Liabilities and Stockholders’ Equity Liabilities: Deposits Noninterest-bearing $ 33,918,415 Interest-bearing 260,956,572 Total deposits 294,874,987 Securities sold under repurchase agreements 3,912,895 Accrued interest payable and other liabilities 1,626,399 Total liabilities 300,414,281 Stockholders’ equity: Common stock, $2 par value; authorized 1,500,000 shares; issued and outstanding 899,815 shares 1,799,630 Additional paid-in capital 4,243,332 Retained earnings 23,312,385 Accumulated other comprehensive income 22,198 Total stockholders’ equity 29,377,545 Total liabilities and stockholders’ equity $ 329,791,826 See accompanying notes to consolidated financial statements. 3 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Statements of Earnings For the Three Months and the Nine Months Ended September 30, 2007and 2006 (Unaudited) Three Months Ended Nine Months Ended 2007 2006 2007 2006 Interest Income: Loans $ 4,306,863 4,481,176 13,285,760 12,685,345 Investment securities: Tax exempt 239,446 218,608 712,994 644,030 Taxable 999,993 432,024 2,850,787 1,191,352 Federal funds sold and other 181,707 132,010 389,591 469,778 Total interest income 5,728,009 5,263,818 17,239,132 14,990,505 Interest Expense: Deposits 2,807,179 2,117,727 8,331,621 5,810,009 Other 21,192 20,582 55,766 47,435 Total interest expense 2,828,371 2,138,309 8,387,387 5,857,444 Net interest income 2,899,638 3,125,509 8,851,745 9,133,061 Provision for loan losses - 40,000 80,000 160,000 Net interest income after provision for loan losses 2,899,638 3,085,509 8,771,745 8,973,061 Other Income: Service charges on deposit accounts 384,017 343,431 1,129,388 1,100,290 Mortgage origination fees 113,210 114,737 330,865 277,755 Gains on sales and disposal of premises and equipment - - - 62,959 Gains (losses) on sales of other real estate owned (25,758 ) - (25,758 ) 384,006 Other operating income 186,695 148,960 617,132 434,661 Total other income 658,164 607,128 2,051,627 2,259,671 Other Expense: Salaries and other personnel expense 1,420,778 1,375,769 4,367,459 4,144,144 Net occupancy and equipment expense 390,348 327,704 1,155,303 956,969 Other operating expense 481,534 490,523 1,606,017 1,663,888 Total other expense 2,292,660 2,193,996 7,128,779 6,765,001 Earnings before income taxes 1,265,142 1,498,641 3,694,593 4,467,731 Income taxes 371,928 478,450 1,075,656 1,437,908 Net earnings $ 893,214 1,020,191 2,618,937 3,029,823 Earnings per common share based on average outstanding shares of 899,815 $ 0.99 1.13 2.91 3.37 See accompanying notes to consolidated financial statements. 4 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Statements of Comprehensive Income For the Three Months and the Nine Months Ended September 30, 2007 and 2006 (Unaudited) Three Months Ended Nine Months Ended 2007 2006 2007 2006 Net earnings $ 893,214 1,020,191 2,618,937 3,029,823 Other comprehensive income, net of taxes: Unrealized gains on securities available for sale: Holding gains arising during period, net of taxes of $639,276, $216,969, $27,798 and $9,254 1,044,802 354,602 45,432 15,124 Total other comprehensive income 1,044,802 354,602 45,432 15,124 Comprehensive income $ 1,938,016 1,374,793 2,664,369 3,044,947 See accompanying notes to consolidated financial statements. 5 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 2007 2006 Cash flows from operating activities: Net earnings $ 2,618,937 3,029,823 Adjustments to reconcile net earnings to net cash provided by operating activities: Provision for loan losses 80,000 160,000 Depreciation, amortization and accretion 475,844 467,449 Gain on sales and disposals of fixed assets - (62,959 ) Loss (gain) on sale of other real estate owned 25,758 (384,006 ) Change in assets and liabilities: Interest receivable and other assets 129,246 (1,181,408 ) Interest payable and other liabilities 110,792 (106,495 ) Mortgage loans held for sale 1,242,000 (668,503 ) Net cash provided by operating activities 4,682,577 1,253,901 Cash flows from investing activities: Proceeds from calls, maturities, and paydowns of investment securities available for sale 7,525,195 6,118,832 Purchases of investment securities available for sale (13,431,167 ) (13,479,832 ) Purchases of other securities (36,400 ) (55,900 ) Net change in loans 17,249,843 (895,703 ) Purchases of premises and equipment (1,505,397 ) (1,152,259 ) Proceeds from sale of premises and equipment - 139,184 Proceeds from sale of other real estate owned 714,018 665,497 Net cash provided (used) by investing activities 10,516,092 (8,660,181 ) Cash flows from financing activities: Net change in deposits (9,119,964 ) 3,946,906 Net change in securities sold under repurchase agreements 753,320 1,778,303 Dividends paid (1,124,769 ) (989,797 ) Net cash (used) provided by financing activities (9,491,413 ) 4,735,412 Net increase (decrease) in cash and cash equivalents 5,707,256 (2,670,868 ) Cash and cash equivalents at beginning of period 15,077,988 19,064,659 Cash and cash equivalents at end of period $ 20,785,244 16,393,791 6 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Statements of Cash Flows, continued For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 2007 2006 Supplemental cash flow information: Cash paid for interest $ 8,321,531 $ 5,546,043 Cash paid for taxes $ 786,500 $ 1,708,000 Noncash investing and financing activities: Change in net unrealized losses on investment securities available for sale, net of taxes $ 45,432 $ 15,124 Change in dividends payable $ 1,124,769 $ 989,797 See accompanying notes to consolidated financial statements. 7 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) (1)Basis of Presentation The financial statements include the accounts of Oconee Financial Corporation (the “Corporation”) and its wholly-owned subsidiary, Oconee State Bank (the “Bank”).All significant intercompany accounts and transactions have been eliminated in consolidation. The consolidated financial information furnished herein reflects all adjustments which are, in the opinion of management, necessary to present a fair statement of the results of operations and financial position for the periods covered herein.All such adjustments are of a normal recurring nature. Operating results for the three and nine-month periods ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.For further information, refer to the financial statements and footnotes included in the Corporation’s annual report included on Form 10-KSB for the year ended December 31, 2006. Critical Accounting Policies The Corporation’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition.Some of the Corporation’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of the specific accounting guidance.A description of the Corporation’s significant accounting policies can be found in Note 1 of the Notes to Consolidated Financial Statements in the Company’s 10-KSB for the year ended December 31, 2006. Many of the Corporation’s assets and liabilities are recorded using various valuation techniques that require significant judgment as to recoverability.The collectibility of loans is reflected through the Corporation’s estimate of the allowance for loan losses.The Corporation performs periodic detailed reviews of its loan portfolio in order to assess the adequacy of the allowance for loan losses in light of anticipated risks and loan losses.In addition, investment securities available for sale and mortgage loans held for sale are reflected at their estimated fair value in the consolidated financial statements.Such amounts are based on either quoted market prices or estimated values derived by the Corporation using dealer quotes or market comparisons. (2)Net Earnings Per Common Share Net earnings per common share are based on the weighted average number of common shares outstanding during the period. 8 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Notes to Consolidated Financial Statements, continued (Unaudited) (3)Allowance for Loan Losses Changes in the allowance for loan losses were as follows: Nine Months Ended September 30 2007 2006 Balance at beginning of year $ 3,080,661 2,945,256 Amounts charged off (115,443 ) (36,184 ) Recoveries on amounts previously charged off 32,853 42,815 Provision for loan losses 80,000 160,000 Balance at September 30 $ 3,078,071 3,111,887 9 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Forward-Looking Statements This discussion contains forward-looking statements under the private Securities Litigation Reform Act of 1995 that involve risk and uncertainties.Although the Corporation believes that the assumptions underlying the forward-looking statements contained in the discussion are reasonable, any of the assumptions could be inaccurate, and therefore, no assurance can be made that any of the forward-looking statements included in this discussion will be accurate.Factors that could cause actual results to differ from results discussed in forward-looking statements include, but are not limited to: economic conditions (both generally and in the markets where the Corporation operates); competition from other providers of financial services offered by the Corporation; government regulations and legislation; changes in interest rates; material unforeseen changes in the financial stability and liquidity of the Corporation’s credit customers, all of which are difficult to predict and which may be beyond the control of the Corporation.The Corporation undertakes no obligation to revise forward-looking statements to reflect events or changes after the date of this discussion or to reflect the occurrence of unanticipated events. Financial Condition Total assets at September 30, 2007 were $329,792,000, representing a $6,716,000 (2.00%) decrease from December 31, 2006.Loans decreased $17,332,000, primarily due to decreases in outstanding balances of construction loans of $16,419,000 and decreases in development loans of $4,965,000, partially offset by increases in real estate loans of $3,517,000.The decrease in construction loans is primarily due to pay-offs of three commercial construction loans totaling $14,441,000.These loans paid off as a result of the completion of the construction phase of three office buildings. The customer secured permanent financing at another financial institution.In addition, the overall slowdown within the housing market has had a negative effect on demand for new construction and development loans.Depositsdecreased $9,120,000 (3.00%) from December 31, 2006.The decrease in deposits is primarily attributable to decreases in savings accounts of $4,082,000 and time deposits of $2,691,000 as compared to December 31, 2006 balances.The primary reason for the decline in deposits is due to the lack of demand for deposits to fund loans.Management chose to use the funds available from the pay-offs of loans during the first three quarters of 2007 to fund new loan requests.Investment securities increased $6,035,000 (6.53%) as compared to December 31, 2006.The allowance forloan losses at September 30, 2007 was $3,078,000, compared to the December 31, 2006 balance of $3,081,000, representing 1.53% of total loans at September 30, 2007, compared to 1.41% of total loans at December 31, 2006. Cash and cash equivalents increased $5,707,000 from December 31, 2006. The total amount of nonperforming assets, which includes nonaccruing loans, other real estate owned, repossessed collateral and loans for which payments are more than 90 days past due was $1,469,000 at September 30, 2007, representing a decrease of $577,000 (28.20%) from December 31, 2006.This decrease is primarily attributableto decreases of $622,000 in loans ninety days or more past due and $740,000 in other real estate owned, offset by an increase of $786,000 in nonaccrual loans.Total nonperforming assets were 0.73% of total loans at September 30, 2007, compared to 0.94% at December 31, 2006.Nonperforming assets represented 0.45% of total assets at September 30, 2007, compared to 0.61% of total assets at December 31, 2006.Nonaccrual loans represented 0.73% of total loans outstanding at September 30, 2007, compared to 0.31% of total loans outstanding at December 31, 2006.Nonaccrual loans increased primarily as a result of three lending relationships totaling $806,000 being placed on nonaccrual status during the first three quarters of 2007.During the second quarter of 2007, the Bank restructured debt totaling $4,056,000 to one customer by making rate concessions and lengthening amortization terms. The loan was performing according to the modified terms at September 30, 2007, and the Bank does not anticipate any loss of principal or interest on the modified loan.There were no related party loans which were considered to be nonperforming at September 30, 2007. At September 30, 2007, the Corporation had loan concentrations in the housing industry and in the hotel and motel industry.As of September 30, 2007, the Corporation had total commitments for construction and development loans of $69,851,000, of which $53,779,000 was funded and outstanding.Total funded commitment amounts for hotel and motel loans were $21,641,000 at September 30, 2007,of which $19,792,000 was funded and outstanding.The Corporation monitors these concentrations on a monthly basis.The primary risk relating to the concentration in the housing industry is a downturn in the economy which would adversely affect construction of new homes and developments of new housing communities.The Corporation’s primary risk relating to the hotel and motel industry is a slowdown in the travel and tourism industry. 10 Results of Operations Net interest income decreased $281,000 (3.08%) in the first nine months of 2007 compared to the same period for 2006, primarily as a result of a decline in interest rate spread.The Bank’s net interest margin for the first nine months of 2007was 3.87%, compared to 4.61% for the same time period during 2006.Yield on interest earning assets for the nine-month period ending September 30, 2007 was 7.39%, compared to 7.46% for the nine-month period ending September 30, 2006.Average rate paid on interest bearing liabilities was 4.16% for the nine months ending September 30, 2007, compared to 3.46% for the same period during 2006.The primary reason for the changes in the yields and cost of funds is due to the growth within the Bank’s investment portfolio, which yields less than loans.The growth is the result of the Bank securing approximately $25,000,000 in public funds deposits during the fourth quarter of 2006.These funds were used to purchase investment securities to be pledged against the deposits as required by banking laws.These funds are earmarked for construction projects and are projected to flow out of the Bank over the next three years. Interest income for the first nine months of 2007 was $17,239,000, representing an increase of $2,248,000 (15.00%) as compared to the same period in 2006.Interest expense for the first nine months of 2007 increased $2,530,000 (43.20%) compared to the same period in 2006.The increase in interest income during the first nine months of 2007 compared to the same period in 2006 is primarily attributable to a higher average level of interest-bearing assets in 2007 as compared to 2006.The increase in interest expense is primarily attributable to a higher level of deposits as well as a higher interest rate environment for deposits.In addition, a shift within the Bank’s deposit base to a higher level of certificates of deposit contributed to the increase in interest expense. The Bank analyzes its allowance for loan losses on a monthly basis.Additions to the allowance for loan losses are made by charges to the provision for loan losses.Loans deemed to be uncollectible are charged against the allowance for loan losses.Recoveries of previously charged off amounts are credited to the allowance for loan losses.For the nine months ended September 30, 2007, the provision for loan losses was $80,000, compared to $160,000 for the same period in 2006.The decrease in the provision for loan losses is primarily due to an improvement in the credit quality within the loan portfolio, as evidenced by the decrease in the level of nonperforming assets.The nature of the process by which the Corporation determines the appropriate allowance for loan losses requires the exercise of considerable judgment.It is management’s belief that the allowance for loan losses is adequate to absorb possible losses in the portfolio. Other income for the first nine months of 2007 decreased $208,000 (9.20%) compared to the first nine months of 2006.This decrease is primarily attributable to net gains on the sale of other real estate owned of $384,000 and gains on the sales of fixed assets of $63,000 during the first nine months of 2006, partially offset by increases in commissions on investment sales of $120,000.The increases in commission on investment sales were primarily due to the Bank hiring an additional investment sales representative during 2006 and having the benefit of his production during the first nine months of 2007.The gains on the sale of other real estate owned are primarily due to the bank selling a parcel of real estate at a gain of $386,000 during the first nine months of 2006.The gain on the sale of fixed assets is the result of the Bank selling a vacated branch location and realizing a gain on the sale of $63,000 during the first quarter of 2006. Other expenses for the first nine months of 2007 increased $364,000 (5.38%) compared to the first nine months in 2006.The increase is primarily attributable to a $223,000 (5.39%) increase in salaries and benefits expense primarily due to merit increases for employees and increases in employer-paid health insurance premiums, as well as an increase of $198,000 in occupancy expenses, primarily associated with the opening of a new branch location in February 2007. The Bank’s effective tax rate was 29% and 32% for the nine months ended September 30, 2007 and 2006, respectively. The decrease in the effective tax rate in 2007 is due to the taxes expensed on the real estate gains in 2006. Interest rate sensitivity Interest rate sensitivity is a function of the repricing characteristics of the Bank’s portfolio of assets and liabilities.These repricing characteristics are the time frames within which the interest earning assets and liabilities are subject to change in interest rates either at replacement, repricing or maturity during the life of the instruments.One method to measure interest rate sensitivity is through a repricing gap.The gap is calculated by taking all assets that reprice or mature within a given time frame and subtracting all liabilities that reprice or mature during that time frame.A negative gap (more liabilities repricing than assets) generally indicates that the Bank’s net interest income will decrease if interest rates rise and will increase if interest rates fall.A positive gap generally indicates that the Bank’s net interest income will decrease if rates fall and will increase if rates rise. 11 The Bank also measures its short-term exposure to interest rate risk by simulating the impact to net interest income under several rate change levels.Interest-earning assets and interest-bearing liabilities are rate shocked to stress test the impact to the Bank’s net interest income and margin.The rate shock levels span three 100 basis point increments up and down from current interest rates.This information is used to monitor interest rate exposure risk relative to anticipated interest rate trends.Asset/liability management strategies are developed based on this analysis in an effort to limit the Bank’s exposure to interest rate risk. The Bank tracks its interest rate sensitivity on a monthly basis using a model, which applies betas to various types of interest-bearing deposit accounts.The betas represent the Bank’s expected repricing of deposit rates based on historical data provided from a call report driven database.The betas are used because it is not likely that deposit rates would change the full amount of a prime rate increase or decrease. At September 30, 2007, the difference between the Bank’s assets and liabilities repricing or maturing within one year, after applying the betas, was $22,593,000, indicating that the Bank was asset sensitive.Rate shock data show that the Bank’s net interest income would increase $200,000 on an annual basis if rates increased 100 basis points, and would decrease $135,000 on an annual basis if rates fell 100 basis points. Certain shortcomings are inherent in the method of analysis presented in the foregoing paragraph.For example, although certain assets and liabilities may have similar maturities or periods to repricing, they may react in different degrees or at different points in time to changes in market interest rates.Additionally, certain assets, such as adjustable-rate mortgages, have features that restrict changes in interest rates, both on a short-term basis and over the life of the asset.Changes in interest rates, prepayment rates, early withdrawal levels and the ability of borrowers to service their debt, among other factors, may change significantly from the assumptions made above.In addition, significant rate decreases would not likely be reflected in liability repricing and therefore would make the Bank more sensitive in a falling rate environment. Liquidity The Corporation must maintain, on a daily basis, sufficient funds to cover the withdrawals from depositors’ accounts and to supply new borrowers with funds.To meet these obligations, the Corporation keeps cash on hand, maintains account balances with its correspondent banks, and purchases and sells federal funds and other short-term investments.Asset and liability maturities are monitored in an attempt to match these to meet liquidity needs.It is the policy of the Corporation to monitor its liquidity to meet regulatory requirements and its local funding requirements. The Corporation monitors its liquidity position monthly.The primary tool used in this analysis is an internal calculation of a liquidity ratio.This ratio is calculated by dividing the Corporation’s short-term and marketable assets, including cash, federal funds sold, and unpledged investment securities by the sum of the Corporation’s deposit liabilities and securities sold under agreement to repurchase.At September 30, 2007, the Corporation’s liquidity ratio was 31.1%.This level of liquidity is within the Bank’s goal of maintaining a sufficient level of liquidity in all expected economic environments. The Corporation maintains relationships with correspondent banks that can provide it with funds on short notice, if needed.Presently, the Corporation has arrangements with two commercial banks for short term unsecured advances up to $7,000,000, none of which were outstanding at September 30, 2007.Additional liquidity is provided to the Corporation through available Federal Home Loan Bank advances, none of which were outstanding at September 30, 2007. During the first nine months of 2007, cash and cash equivalents increased $5,707,000 to a total of $20,785,000 at September 30, 2007.Cash inflows from operations totaled $4,683,000 during the first nine months of 2007, while ouflows from financing activities totaled $9,491,000, most of which were net deposit decreases of $9,120,000 and dividends paid of $1,125,000. Investing activities provided $10,516,000 of cash and cash equivalents, consisting primarily of net decreases in loans totaling $17,250,000 and proceeds from calls, maturities and paydowns of investment securities of $7,525,000 offset by purchases of investment securities of $13,431,000 and purchases of premises and equipment of $1,505,000.At September 30, 2007, the Bank had $98,407,000 of investment securities available for sale. 12 Contractual Obligations and Commitments The Corporation is party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers.These financial instruments include commitments to extend credit, standby letters of credit and financial guarantees.These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized on the balance sheet.The contract amounts of these instruments reflect the extent of the involvement of the Corporation in particular classes of financial instruments.At September 30, 2007, the contractual amounts of the Corporation’s commitments to extend credit and standby letters of credit were $38,284,000and $512,000, respectively. Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments generally have fixed expiration dates and because they may expire without being drawn upon, the total commitment amount does not necessarily represent future cash requirements.Standby letters of credit and financial guarantees written are conditional commitments issued by the Corporation to guarantee the performance of a customer to a third party. Capital The following tables present the Bank’s regulatory capital position at September 30, 2007, based on the regulatory capital requirements of federal banking agencies.The capital ratios of the Corporation are essentially the same as those of the Bank at September 30, 2007 and therefore only the Bank’s ratios are presented.The Bank was considered “well-capitalized” at September 30, 2007. Risk-Based Capital Ratios Tier 1 Capital, Actual 13.0 % Tier 1 Capital minimum requirement 4.0 % Excess 9.0 % Total Capital, Actual 14.2 % Total Capital minimum requirement 8.0 % Excess 6.2 % Leverage Ratio Tier 1 Capital to adjusted total assets 8.8 % Minimum leverage requirement 3.0 % Excess 5.8 % 13 Item 3. CONTROLS AND PROCEDURES Our management, including our principal executive officer and principal financial officer, supervised and participated in an evaluation of our disclosure controls and procedures (as defined in the Securities Exchange Act of 1934) and pursuant to such evaluation, concluded that our disclosure controls and procedures were effective as of September 30, 2007.Disclosure controls and procedures are those controls and procedures which ensure that information required to be disclosed in this filing is accumulated and communicated to management and is recorded, processed, summarized and reported in a timely manner and in accordance with Securities and Exchange Commission rules and regulations. There were no significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. 14 PART II.OTHER INFORMATION OCONEE FINANCIAL CORPORATION AND SUBSIDIARY Item 1. Legal Proceedings None Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults Upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None 15 Item 6. Exhibits (a) Exhibits 31.1 Certification by B. Amrey Harden, CEO and President of the Corporation, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification by Jerry K. Wages, Senior Executive Vice President and Chief Financial Officer of the Corporation, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of the Chief Executive Officer and the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 16 OCONEE FINANCIAL CORPORATION AND SUBSIDIARY SIGNATURE In accordance with the requirements of the Exchange Act, the registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OCONEE FINANCIAL CORPORATION By:/s/ B. Amrey Harden B. Amrey Harden, President and CEO (Principal Executive Officer) Date: November 14, 2007 By:/s/ Jerry K. Wages Jerry K. Wages, Sr. Executive Vice President and CFO Date: November 14, 2007 By: /s/ Steven A. Rogers Steven A. Rogers Vice President and Controller (Principal Accounting Officer) Date: November 14, 2007 17
